Citation Nr: 0318154	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for herpes simplex virus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was most 
previously before the Board in June 2003 and was remanded to 
the RO for initial consideration of additional evidence 
received.

During his April 2001 RO hearing (and elsewhere) the veteran 
essentially raised the issue of entitlement to service 
connection for aseptic meningitis secondary to his service-
connected herpes simplex virus.  He is service-connected for 
chronic headaches concurrent with herpes simplex virus 
exacerbations and is receiving a separate rating for this 
symptom.  It is not clear whether the veteran is contending 
he has other, separate symptomatology, but he has also 
referenced eye pain/photophobia.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's herpes simplex virus is manifested by 
recurrent flare-ups with lesions that do not affect nearly 20 
percent of the exposed areas of skin.  The disorder is 
usually well controlled with medication with no clinical 
findings of tissue loss, tenderness, exfoliation, exudation 
or itching.

2.  The veteran's herpes simplex virus requires constant 
prophylactic systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
herpes simplex virus were not met prior to August 30, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (2002);

2.  The criteria for a rating of 60 percent, and no higher, 
for herpes simplex virus were met as of August 30, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 67 Fed. Reg. 
49590-49599 (July 31, 2002) to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7820.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the February 2000 rating 
decision on appeal, as well as the statement of the case 
(SOC) and multiple supplemental statements of the case 
(SSOCs), together have adequately informed the appellant of 
the types of evidence needed to substantiate his claim.  
Furthermore, in June 2003 the RO sent a letter to the 
appellant explaining the VCAA and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help the veteran get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that the VCAA notification letter sent to the 
appellant in June 2003 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board sent the VCAA 
notification letter to the appellant.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the letter did request a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Although the one-year 
time period has not expired, it is clear that the veteran has 
nothing further to submit, as evinced by the veteran's and 
his representative's request (received in June 2003) that his 
file be sent "back to the BVA."  Essentially, by his 
statement, the veteran waived his statutory right to a one-
year response period.

The Board also notes that the one-year statutory response 
period seems to be triggered by the initial VCAA notification 
(i.e., not every time a claimant is notified what is needed 
to substantiate a claim).  In this case, the initial VCAA 
notification was in the January 2002 SSOC.  Since more than 
one year has passed, due process concerns have been met.

With respect to VA's duty to assist the appellant, the 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  The RO has obtained or attempted to obtain all VA 
evidence identified by the appellant.  He testified that he 
has not received treatment for his skin disorder from private 
physicians in recent years.  There is no basis for 
speculating that evidence exists that VA has not obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  The veteran has undergone appropriate VA 
examinations, most recently in January 2003.  There is no 
objective evidence indicating that there has been a material 
change in the severity of his service-connected condition 
since he was last examined.

In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In March 1988 the RO granted service connection for the 
veteran's herpes simplex virus and assigned a 10 percent 
rating that has remained in effect since that time.  The 
veteran's herpes simplex is rated pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7806.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including, effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In the June 2003 Supplemental Statement of the Case, the RO 
considered the new regulations, and the new rating criteria 
were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the old criteria, a 10 percent rating is warranted 
under Diagnostic Code 7806 for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

The revised 38 C.F.R. § 4.118 added Diagnostic Code 7820, 
which pertains to skin disorders not otherwise listed, to 
include bacterial, fungal, and viral diseases.  The medical 
evidence contains numerous references to the veteran's herpes 
simplex virus as a viral disease, so new Diagnostic Code 7820 
is potentially applicable.  However, that code states ratings 
are based on disfigurement of the head, face, or neck, scars, 
or dermatitis, depending on the predominant disability.  
There is no medical indication that the veteran has 
disfigurement or scars as a result of his service-connected 
condition, so it remains most appropriate to rate the 
condition analogous to dermatitis under Diagnostic Code 7806.

Under the new criteria for Diagnostic Code 7806, a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The Board has reviewed all the evidence of record, with 
particular emphasis on the recent evidence, which includes 
the veteran's statements and hearing testimony and the 
reports of VA examinations conducted in January 2003 and July 
2000.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The Board will summarize the relevant evidence where 
appropriate.

The Board finds that the veteran's herpes simplex virus is 
not manifested by significant tissue loss, tenderness, 
exfoliation, exudation or itching.  While a March 2000 letter 
from the veteran's private physician indicates that the 
veteran had multiple skin lesions noted from 1996-1999, the 
two most recent VA examinations that assessed the veteran's 
disorder (January 2003 and July 2000) both revealed that the 
veteran had no skin lesions.  While the veteran was diagnosed 
with chronic herpes simplex virus type II infection, with 
recurrent flare-ups, it was further noted that the veteran's 
disorder was controlled well with medication (Valacyclovir).  
While a December 1999 VA record noted that the veteran 
reported three recent outbreaks of herpes simplex virus, 
examination at that time revealed no facial lesions or active 
genital lesions.  As such, the rating criteria in effect 
prior to August 30, 2002 do not support the assignment of a 
higher disability evaluation.

According to the January 2003 VA infectious disease 
examination, the veteran's flare-up of skin lesions, when 
they occur, cover between 5 percent but less than 20 percent 
of his body at a time and resolve in one or two weeks after 
increasing his medication dosage.  Because lesions from the 
veteran's herpes simplex virus (by the veteran's own 
admission) do not involve at least 20 percent of the skin, or 
of the exposed skin involved, the Board concludes that the 
revised rating criteria do not support a higher rating on 
this basis.  

However, the revised rating criteria indicate that in 
addition to skin manifestations, ratings can be based on the 
frequency of use of systemic therapy required by the skin 
disease.  The medical evidence shows that the veteran has 
been on constant medication since approximately 1999.  There 
is a December 1999 VA treatment note indicating use of 
prophylaxis Valacyclovir, but there had still been outbreaks.  
A March 2000 letter from a private physician who had 
previously treated the veteran at a VA medical facility 
indicated that the veteran was on antiviral suppressive 
therapy.  A December 2000 VA treatment note indicated that 
the veteran should be on suppression medication 
"indefinitely" with increased dosages during outbreaks.  
The most recent VA examination in January 2003 noted 
continued use of these medications to suppress recurrences of 
the herpes simplex virus.

The revised rating criteria refer to use of systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
The term "such as" clearly indicates that this is not an 
inclusive list, and the term systemic therapy is not 
otherwise defined.  The common definition of the term would 
be treatment of an illness that affects the entire body.  See 
Webster's New College Dictionary, definitions of "systemic" 
and "therapy" at pp. 1120 and 1144.  The veteran's use of 
anti-viral medications clearly affects the entire body.  In 
other words, the purpose of the medications is to suppress 
the virus throughout the body, as opposed to a medication 
that would target a specific bodily system.  The Board does 
not see how this could not reasonably be classified as a 
systemic therapy, and the medications are clearly necessary 
to control outbreaks of the herpes simplex virus, as noted by 
several medical professionals.

Accordingly, since the veteran uses systemic therapy to 
control the service-connected disease on a constant basis, 
and has used such therapy on a constant basis for the past 
few years, the criteria for a 60 percent rating are met under 
the revised Diagnostic Code 7806.  As noted above, if the 
amended rating criteria are more favorable to the claim, 
which they are in this case, they can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.  Therefore, the increased 
rating can only be assigned from August 30, 2002, the 
effective date of the regulatory change.  As discussed above, 
the veteran did not meet the criteria for a higher rating 
under the regulation in effect prior to that date, in that he 
did not manifest the necessary skin symptomatology, and the 
prior criteria did not include evaluation based on medication 
usage.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for herpes 
simplex virus is denied prior to August 30, 2002.

A rating of 60 percent is granted for herpes simplex virus as 
of August 30, 2002, subject to the governing regulations 
pertaining to the payment of monetary benefits.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

